DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/22/20 are acceptable.

Allowable Subject Matter
Claims 1-14 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a modular multilevel converter circuit including the limitation “said upper arm connection being complementary gated with respect to said lower arm connection“ in addition to other limitations recited therein.
Claim 9 is allowed because the prior art of record fails to disclose or suggest an integrated circuit including the limitation “said first PWM switch and said second PWM switch are complementary gated with respect to each other“ in addition to other limitations recited therein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi et al. (US 2019/0207533 A1) disclose a power conversion apparatus and power system.
Fujii et al. (US 2018/0287509 A1) disclose a power conversion device.
Ido et al. (US 10,819,217 B2) disclose a power conversion device and communication method.
Madurawe (US 7,709,314 B2) discloses s semiconductor switching devices and fabrication methods.
Chung et al. (US 2018/0083550 A1) disclose a modular multi-level converter.
Park (US 2017/0163171 A1) disclose an apparatus and method for controlling asymmetric modular multilevel converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838